department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date nov tj es pf uniform issue list legend taxpayer a person m amount r company q ira x roth_ira y dear is in response to this as supplemented by correspondence dated your authorized representative in which you request relief under sec_301_9100-3 of the procedure and representations support your ruling_request ruling submitted your behalf by request dated administration regulations following a facts the and on taxpayer a maintained ira x a traditional individual_retirement_arrangement described in sec_408 of the internal_revenue_code code with company q in taxpayer a converted ira x to a company q roth_ira y also in taxpayer a received amount r in conjunction with a sale of her residence under the department of defense homeowner's assistance program hap an amount includeable in gross_income under income_tax regulation itr sec_1_82-1 as a result of amount r taxpayer a’s adjusted_gross_income exceeded the limit allowable under sec_408a of the code thus taxpayer a was not eligible to convert ira x to a roth_ira y taxpayer a engaged the services of person m a tax preparer to prepare her federal_income_tax return person m assured taxpayer a that her income did not exceed the sec_408a limitation person m incorrectly advised taxpayer a that she could convert ira x to a roth_ira because amount r was characterized as capital_gain rather than ordinary_income and should not be included in gross_income in addition person m did not advise taxpayer a that amount r was includable in gross_income under itr sec_1_82-1 taxpayer a represents that until she met with a tax attorney in she was unaware of the 408a c b limitation and believed that the traditional_ira x had been properly converted in addition as of the date of this ruling_request the internal_revenue_service has not made taxpayer a aware of her improper ira conversion based on the above facts and representations you through your authorized representative request the following letter_ruling that taxpayer a be granted a period not to exceed sixty days form the date of this ruling letter to recharacterize her roth_ira y as a traditional_ira respect to your request for relief under sec_301_9100-3 of with the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution in to election recharacterize the sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer contribution ira sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income the service ‘on and of sec_301_9100-1 sec_301_9100-2 the procedure and administration regulations in general provide guidance concerning requests for relief submitted to sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code after date or sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 this case is not referenced in sec_301_9100-2 the relief requested in within sec_301_9100-3 will sec_301_9100-3 of the regulations provides that applications for relief that fall be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government if the taxpayer inadvertently failed be sec_301_9100-3 of the regulations provides that a taxpayer will deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii to make the election because of intervening events beyond the taxpayers control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election iv sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight ’ sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability then if the election had been timely made c ii of ordinarily the section interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayers receipt of a ruling granting relief under this section provides that regulations the roth_ira y because taxpayer a’s in this case taxpayer a was ineligible to convert taxpayer a’s traditional_ira x into adjusted_gross_income exceeded dollar_figure for tax_year is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301 of the regulations modified therefore it although taxpayer a was ineligible for the roth_ira_conversion she was unaware of her ineligibility to do so until when she was so informed by another tax professional upon realizing her error taxpayer a requested relief from the service before the service discovered taxpayer a's ineligibility to convert ira x to roth_ira y with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize roth_ira y back to a traditional_ira specifically the service has concluded that you have met the requirements of clause i iii and v of sec_301_9100-3 of the regulations therefore pursuant to sec_301_9100-3 of the regulations taxpayer a is granted an extension of sixty days from the date of the issuance of this letter_ruling to recharacterize roth_ira y back to a traditional_ira please note that in conjunction with recharacterizing taxpayer a's roth_ira y taxpayer a must file an amended calendar_year federal_income_tax return consistent with this ruling letter if she has not already done so in addition this letter_ruling applies solely to the amount remaining in the roth_ira y as of the date of the recharacterization no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact d at sincerely yours mob doe madan dua acting manager employee_plans technical group
